DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 4 in the reply filed on 1/4/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a first common liquid chamber coupled to one ends of the first and second individual flow paths…” It is not understood what this means. Further, the claim recites “the first individual flow path includes a first pressure chamber in which an energy generating element is provided…” However, it does not appear from figure 2 of the immediate application that energy generating element 300 is in the pressure chamber but rather adjacent the pressure chamber so as to be able to impart force on the diaphragm. Moreover, the claim recites “a nozzle surface having a second direction as a normal have a direction, however. Correction is required. Because claims 2-10 depend from claim 1, they are also rejected. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “coupled to the other ends of the first and second individual flow paths.” It is not understood what is meant by this. Correction is required.
Because claims 6-9 depend from claim 5, they are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanada et al. (7,246,889).

 	Regarding claim 1, Kanada teaches a liquid ejecting head comprising: 

a first nozzle (fig. 4, item 8) communicating with the first individual flow path (compare figs. 4, 6); 
a second nozzle (fig. 4, nozzle just below first nozzle in same nozzle row) communicating with the second individual flow path (compare figs. 4, 6); and 
a first common liquid chamber (fig. 4, item 5a) coupled to one ends of the first and second individual flow paths (see figs. 4, 6), wherein the first and second nozzles have openings in a nozzle surface (fig. 6, bottom surface of layer 30) having a second direction (fig. 3, sub scanning direction) as a normal direction, 
the first individual flow path includes a first pressure chamber (fig. 6, chamber formed in layer 22) in which an energy generating element (fig. 8A, item 21) is provided, and a first communication path (fig. 6, path between pressure chamber and nozzle layer 30) through which the first pressure chamber communicates with the first nozzle (see fig. 6), 
the second individual flow path includes a second pressure chamber in which an energy generating element is provided, and a second communication path through which the second pressure chamber communicates with the second nozzle (compare figs. 4, 6), and 
when seen along the second direction, in the first communication path, an end portion close to the first nozzle (fig. 6, portion of path formed by layer 29) and another end portion close to the first pressure chamber (fig. 6, portion of path formed by layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853